Name: Commission Regulation (EEC) No 2805/93 of 13 October 1993 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity
 Date Published: nan

 14. 10. 93 Official Journal of the European Communities No L 256 7 COMMISSION REGULATION (EEC) No 2805/93 of 13 October 1993 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products application of the system of minimum increases may produce a disproportionate increase in the actual reimbur ­ sement in relation to the normal increase of 20 % ; whereas, therefore, it is advisable to modify the disposi ­ tions of Regulation (EEC) No 3665/87 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3665/87 is hereby amended as follows : 1 . in Article 31 ( 1 ), the second sentence is deleted ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (! ), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Articles 17 and 30 thereof, and to the corresponding provisions of the other regulations on the common organization of the markets in agricultural products, Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1344/86 (4), and in particular the second subparagraph of Article 6 (2) and Arjticle 6 (3) thereof, and the corresponding provisions of the other regulations laying down general rules for granting export refunds on agricultural products, Whereas the second sentence of Article 31 (1 ) of Commission Regulation (EEC) No 3665/87 Q, as last amended by Regulation (EEC) No 1708/93 (6), lays down a system of minimum increases of ECU 3 per 100 kilo ­ grams of net weight ; whereas, in accordance with the order for the referral of the request for preliminary ruling C-134/93 before the Court of Justice, it appears that the 2. in Article 33, paragraph 3 is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to exports whose files are still open on the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1993 . For the Commission Rene STEICHEN Member of the Commission o OJ No L 148, 28. 6. 1968, p. 13 . (2) OJ No L 215, 30. 7 . 1992, p. 64. (3) OJ No L 155, 3 . 7. 1968 , p. 1 . (4) OJ No L 119, 6. 5 . 1986, p. 36. 0 OJ No L 351 , 14. 12. 1987, p. 1 . M OJ No L 159, 1 . 7. 1993, p. 77.